Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                	 Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.         Claims 1-4, 8, 12, 17-18 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20170039436).
               Regarding claims 1 and 26 Chen disclose determining an object potentially present around a vehicle, the vehicle having (Chen paragraph 0001-0002, states The following disclosure relates to identifying road marking. This obviously corresponds to determining an object potentially present around a vehicle): 
               a first sensor configured to capture an image of a surrounding area (Chen paragraphs 0026 and 0035, The image data may include color photo graphs obtained and image data may include vehicle based image captures from vehicle with camera facing left, right, front , back, top and bottom. This obviously corresponds to a first sensor configured to capture an image of a surrounding area and also note: paragraph); 
               a second sensor configured to capture a 3-D point cloud data of the surrounding area (Chen paragraph 0023, point cloud data. Point cloud data may be collected using moving vehicle.  Since the point clod are captured by the vehicle, it is obviously of the surrounding area of the vehicle); 
               a processor coupled to the first sensor and the second sensor, the processor having access to computer-executable instructions, which instructions when executed cause the processor to execute (Chen Figs. 1-3, paragraphs 0039-0040): 
             receiving, from the first sensor the image captured by the first sensor (Chen Fig. 1 block 109, paragraph 0026 and Fig. 5, blocks 504); 
             processing the image to generate an image tensor representative of information contained therein (Fig. 1 block 109 and Figs 10-12, paragraph 0026 the image data is color photographs from vehicle.  A color image data is transformed to cylindrical coordinates based on hue, saturation and values using HSV and also note: Fig. 5, paragraph 0034, paragraph 0022, The use of deep learning algorithm to determine Lane classification requires a training set. The training of the present disclosure includes point cloud data and imagery, such as LIDAR point cloud including intensity information and street level color images, respectively. The training set of color images obviously are represented as tensor information because it is standard in machine and deep learning and CNN layers disclose in Fig 5 are tensor).;
        receiving, from the second sensor, an indication of the 3-D point cloud data captured by the second sensor (Chen Fig. 1 block 101, receiving point cloud data and Fig. 5, 502-504 );
         processing the 3-D point cloud data to generate a 3-D point cloud data tensor representative of information contained therein including at least one portion of the 3-D point cloud data having information about at least one object candidate (Chen Figs. 1 and 5.   Fig. 5, paragraphs 0022 & 0034 , The use of deep learning algorithm to determine Lane classification requires a training set. The training of the present disclosure includes point cloud data and imagery, such as LIDAR point cloud including intensity information and street level color images, respectively. The training set of point cloud data obviously are represented as tensor information because it is standard in machine and deep learning and CNN layers as disclose in Fig 5 are tensor );
         analyzing the image tensor to identify a relevant data portion of the image information relevant to the at least one object candidate (Chen paragraph 003 Image data is received. The Lane marking candidates of the received training image data of determined. Fig. 4-5 and paragraph 0035 it is obvious from paragraph 0035 that determination of lane marking candidate is based on the training image data of the CNN i.e. on the image tensor: Detector uses a sliding window to classify lane marking of the input cube images through the CNN);
       amalgamating the 3-D point cloud data tensor with a relevant portion of the image tensor associated with the relevant data portion of the image information to generate an amalgamated tensor associated with the surrounding area (Chen Figs. 4-5 show 3-D point cloud tensor data and image tensor are amalgamating and paragraphs 0022 and 0034, The use of deep learning algorithm to determine Lane classification requires a training set. The training in the present disclosure includes point cloud data and imagery, such as LIDAR point cloud including intensity information and street level color images, respectively. The training set of point cloud data obviously are represented as tensor information because it is standard in machine and deep learning and CNN layers paragraph 0034 and Figs. 4-5 3-D point cloud tensor and image data tensor amalgamating); 
           storing the amalgamated tensor, the amalgamated tensor to be used by a machine learning algorithm (MLA) to determine presence of the object in the surrounding area (Chen Figs 4-5 & paragraphs 0022 and 0039 the result of classification of lane and CNN [deep learning] can be stored i.e. this obviously corresponds to storing the amalgamated tensor, the amalgamated tensor to be used by a machine learning algorithm (MLA) to determine presence of the object in the surrounding area).
               Therefore it would have been obvious to one having ordinary skill in the art before the filing of claimed invention to receive from the first sensor the image captured,   process the image to generate an image tensor representative of information contained therein,  receive  an indication of the 3-D point cloud data captured,  process the 3-D point cloud data to generate a 3-D point cloud data tensor representative of information contained therein including at least one portion of the 3-D point cloud data having information about at least one object candidate,  analyze the image tensor to identify a relevant data portion of the image information relevant to the at least one object candidate , amalgamating the 3-D point cloud data tensor with a relevant portion of the image tensor associated with the relevant data portion of the image information to generate an amalgamated tensor associated with the surrounding area and  store the amalgamated tensor, the amalgamated tensor to be used by a machine learning algorithm (MLA) to determine presence of the object in the surrounding area as shown by Chen because such a system provide information to detect surrounding area, controlling/navigating of autonomous vehicle.
            Regarding 2 Chen disclose training the MLA, the training the MLA comprises feeding the MLA a training set, the training set including at least: the image; the 3-D point cloud data; an indication of the presence of the at least one object candidate as a target for training; the training resulting the MLA being trained to predict the object potentially present around the vehicle using the amalgamated tensor (Figs.3 and 5, paragraphs 0022 and 0034).
            Regarding claim 3 Chen disclose  indication of the presence of the at least one object comprises an indication of a class of the at least one object, the class being one of a set of pre- determined classes (Chen paragraph 0022).  
           Regarding claim 4, the MLA is a first MLA, a processing the 3-D point cloud data to generate a 3-D point cloud data tensor representative of information contained therein including at least one object candidate comprises: processing the 3-D point cloud data by a Convolutional Neural Network (CNN) to generate the 3-D point cloud tensor (Fig. 5 and paragraphs 0022 & 0034-0035. The use of deep learning algorithm to determine Lane classification requires a training set. The training of the present disclosure includes point cloud data and imagery, such as LIDAR point cloud including intensity information and street level color images, respectively. The training set of point cloud data obviously are represented as tensor information because it is standard in machine and deep learning and CNN layers as disclose in Fig 5 are tensor).

              Regarding claim 8 Chen disclose the processing the image to generate an image tensor representative of information contained therein comprises processing the image using a Convolutional Neural Network (CNN) (Chen Fig. 5. paragraph 0022 & 0034.   The use of deep learning algorithm to determine Lane classification requires a training set. The training of the present disclosure includes point cloud data and imagery, such as LIDAR point cloud including intensity information and street level color images, respectively. The training set of point cloud data obviously are represented as tensor information because it is standard in machine and deep learning and CNN layers as disclose in Fig 5 are tensor).
                 Regarding claim 12 Chen disclose processing the 3-D point cloud data to generate a 3-D point cloud data tensor representative of information contained therein including at least one object candidate comprises processing the 3-D point cloud data by a first Convolutional Neural Network (CNN) to generate the 3-D point cloud tensor; and the processing the image to generate an image tensor representative of information contained therein comprises processing the image using a second CNN (Chen Fig. 5 shows point cloud data is process using separate convolution by first CNN and image data is process with CNN) 
                Regarding claim 17 Chen disclose using the MLA to predict a presence parameter associated with the object candidate, the presence parameter being one of a presence indicator and an absence indicator (Chen paragraph 0022, the presence or absence lane markings,).
                Regarding claim 18 Chen disclose using the MLA to predict a presence parameter associated with the at least one object candidate, the presence parameter being an indication of a class of objects associated with the at least object candidate, the class being one of a set of pre-determined classes (Chen paragraph 0022 classification of lane marking).
                Regarding claim 23 Chen disclose the first sensor is a camera and the second sensor is a LIDAR instrument (Chen Fig. 5, paragraph 0022)
                Regarding claim 24 Chen disclose calibrating the first sensor and the second sensor such that the processor is configured to identify a given region of the image that correspond to a given region of the 3-D point cloud (Chen Fig. 1 blocks 111-113, paragraph 0026). 
                Regarding claim 25 Chen disclose defining a pre- determined area of the 3-D point cloud data that potentially contains the at least one object candidate (Fig. 1, blocks 107-115).
                         
                         Allowable Subject Matter
5.           Claims 5-7, 9-11, 16 and 19-22 are objected as being dependent rejected base but would be allowable if rewritten in the independent form including limitation of the base claim and any intervening claims.  
                        
                               Communication
6.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/
Primary Examiner, Art Unit 2624
May 18, 2022